Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed December 17, 2020.  Acknowledgement is made of Applicant's amendment to independent Claims 19 and 40, further limiting the scope of the treatment method by requiring intratumoral injection of a formulation comprising between 0.01% –1% resiquimod, and a filler.   Acknowledgement is made of Applicant's amendment to independent Claim 40 requiring the local radiation is applied to the tumor.  Acknowledgement is made of Applicant's amendment to Claim 44 cancelling “anti-PD1” and thus further limiting the scope of the immune modulators administered.   Acknowledgement is made of Applicant's presentation of new dependent Claims 45 – 57.  
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   



Election/Restrictions
Applicant’s election, without traverse, in a phone conversation with Applicant representative, Kathleen D. Rigault, on February 18, 2021, of hyaluronic acid as the single filler specie, is acknowledged.  The specie election requirement was in response to new Claims 45 – 57, presented in the response filed December 17, 2020, drawn to a genus of “filler” species not previously recited.  
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example, species elections drawn to specific chemical compounds (e.g. the filler species recited in new Claims 46, 48, 53 and 55 are defined by a unique set of physical and chemical properties and are prepared by a different method.  In addition, these species are not obvious variants of each other based on the current record.  
There is an examination and search burden (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) for these patentably distinct filler compound species due to their mutually exclusive characteristics (structure, physical and chemical properties, etc.) which require different fields of search.  Accordingly, search queries for one filler compound specie will not encompass the subject matter for all filler compound species recited.   
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Status of Claims
Claims 19, 21 – 24, and 33 – 57 are pending.  Claims 37, 39, 42, 47 – 48 and 54 – 55 are withdrawn.  Claims 19, 21 – 24, 33 – 36, 38, 40 – 41, 43 – 46, 49 – 53 and 56 – 57 are under examination in the instant office action. 

Priority
This application, 15/740,147, filed 12/27/2017 is a national stage entry of PCT/US16/40497, International Filing Date: 06/30/2016.  PCT/US16/40497 claims priority from provisional application 62/186,931, filed 06/30/2015.

Withdrawn Objections and Rejections

Claim objections
The objection to Claims 23 and 24 is withdrawn in response to Applicant’s amendment correcting a typographical error.

Claim rejections – 35 USC § 112
The rejection of Claims 36, 38 and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for insufficient antecedent basis is rendered moot and is 


Claim rejections – 35 USC § 103
The rejections under 35 U.S.C. 103(a) of Claims 19, 23, 36, 38, 40 – 41 and 44 as being unpatentable over Kim et al. in WO 2013/043647; Claim 21 as being unpatentable over Kim et al. in WO 2013/043647 in view of Li et al. in Clinical Pharmacology 5(suppl 1):47 – 53 (2013); Claim 22 as being unpatentable over Kim et al. in WO 2013/043647 in view of Brouckaert et al. in International Journal of Cancer: 38, 763 – 769 (1986); Claims 23 and 24 as being unpatentable over Kim et al. in WO 2013/043647 in view of Baldea et al. in Journal of Physiology and Pharmacology 63(2):109 – 118 (2012) (Abstract) as evidenced by National Cancer Institute – Photodynamic Therapy for Cancer (2011) (https://www.cancer.gov/ about-cancer/treatment/types /surgery/photodynamic-fact-sheet); Claims 40 – 41 and 44 as being unpatentable over Kim et al. in WO 2013/043647 in view of Lugade et al. in Journal of Immunology 174: 7516 – 7523 (2005); Claims 33 – 34 and 43 as being unpatentable over Kim et al. in WO 2013/043647 and as being unpatentable over Kim et al. in WO 2013/043647 in view of Lugade et al. in Journal of Immunology 174: 7516 – 7523 (2005); each further in view of Weide et al. in Cancer 116:4139 – 4146 (2010); and Claim 35 as being unpatentable over Kim et al. in WO 2013/043647 in view of Amiji et al. in Pharmaceutical Development and Technology, 7(2), 195 – 202 (2002), as evidenced by Likitlersuang et al. in US 2008/0107719 are each rendered moot and are , and a filler.

New Rejections
Each new ground of rejection set forth below, cites references previously applied.  Each rejection has been modified to incorporate the limitation recited in the amended claims filed December 17, 2020, requiring a filler (instant Claims 19 and 40) and the limitation recited in amended Claim 40 requiring applying local radiation to the tumor. 

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 23, 36, 38 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013).
Kim teaches formulations for cancer immunotherapy (p [02]) that are effective in producing anti-tumor responses in 3 different preclinical models (Abstract), including a mouse model with palpable B16 melanoma (the elected form of cancer; instant Claims 19, 36, 40 and 41).  Kim teaches the formulations that are administered to a cancer patient comprise a) cytokine-expressing, proliferation incompetent, whole cancer cells; (b) an anti-PD-1 antibody that specifically binds to human Programmed Death 1 (PD-1); and (c) a TLR (toll like receptor) agonist; wherein the whole cancer cells are formulated with the TLR agonist (p [06], [07], Claims 1, 7 and 8; instant Claims 19 and 44).
Specifically, Kim teaches a formulation for cancer immunotherapy comprising, as component a), “GVAX”, defined as a lethally irradiated tumor cell vaccine engineered to secrete GM-CSF (a cytokine), which is formulated with glucopyranosyl lipid A (GLA), and resiquimod (R848), TLR4 and TLR7/8 agonists, respectively.  Kim defines the formulation produced by the combination of GVAX and TLR agonists by the term TEGVAX (TLR agonists enhanced GVAX) (p [06], [28]).  Kim teaches the TEGVAX formulation contained 0.2 mg/mL resiquimod (in a squalene oil-in-water emulsion; i.e. 0.02% w/w. p [38]; instant Claim 19).   As evidenced by instant Claim 47, and absent any limiting definition in the present specification of the term “filler”, the squalene (a purified oil) present in the squalene oil-in-water emulsion (wherein the “water” is a pharmaceutically acceptable carrier; new instant Claim 49) containing TEGVAX is reasonably taken to fall within the scope of a “filler” (amended instant Claim 19).

Kim teaches, when combined with anti-PD-1 antibody, the TEGVAX formulation was able to induce 50% regression of established B16 tumor in mice; wherein mice treated with anti-PD-1 alone or with GVAX had no improvement in tumor growth rate over GVAX treatment alone.  Kim teaches these in vivo tumor treatment assays correlated with synergistic effects in mice treated with TEGVAX and anti-PD-1 in comparison to the TEGVAX or anti-PD-1 alone (Abstract; Example 7, p [53], [58], Figure 7A and 7C).
Kim teaches, in ‘Tumor treatment assay’: C57BL/6 mice were injected with 1 – 5 x 104 B16 in the footpads and once a palpable tumor developed 100 µl of 106 B16 GVAX formulated with IDC-1005 (i.e. TEGVAX) or without IDC-1005 were injected subcutaneously into the contralateral limb (i.e. administration was systemic; p [39]).
Kim teaches for the PD-1 experiments, mice were injected intraperitoneally twice a week once the tumor was palpable in conjunction with vaccine (TEGVAX) treatments (i.e. administration was systemic; p [39]).
Kim does not teach, in a working example, intratumoral administration of resiquimod (e.g. formulated as TEGVAX), as required by instant Claim 19.  However, Kim teaches exemplary methods of administering resiquimod formulations include intratumoral (p [33]).  Further, Kim teaches that they have previously demonstrated an in vivo response with intratumoral injection using GVAX formulated with LPS (a TLR4 
Moreover, Kim teaches the mechanisms that underlie the intratumoral injection in comparison to the systemic injection in these treatment models are different, but cumulatively, these experiments demonstrate that TLR agonists formulated with a cellular vaccine injected intratumorally or systemically will unlikely have a pro-carcinogenic effect (p [60]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method of treating melanoma, as disclosed in Example 7, by alternatively administering TEGVAX (an injectable formulation comprising 0.01% resiquimod in a squalene oil-in-water emulsion) intratumorally, in combination with systemic administration of an anti-PD1 antibody.   
One would have been motivated to do so, with a reasonable and predictable expectation of success because Kim teaches 1) intratumoral administration is an alternative exemplary form of administration, 2) the prior art has previously demonstrated an in vivo response in mice having B16 melanoma tumors with intratumoral injection using GVAX formulated with LPS (a TLR4 agonist), but that a much more potent response with GVAX formulated with both TLR4 and TLR7/8 (e.g. resiquimod) agonist as a therapeutic, and 3) TLR agonists formulated with a cellular vaccine injected intratumorally or systemically will unlikely have an undesirable pro-carcinogenic effect.
Accordingly, there would have been a reasonable expectation that modifying the treatment method of Kim and alternatively administer TEGVAX intratumorally in 
Finally, as noted above, Kim teaches TEGVAX comprises TLR agonists and GVAX, wherein GVAX is a lethally irradiated tumor cell vaccine engineered to secrete GM-CSF (a cytokine).  The step of lethally irradiating the tumor cell vaccine GVAX of Kim is taken to be consistent with the step of “administration of local radiation” and “applying local irradiation”, as recited in instant Claim 23, given their broadest reasonable interpretation consistent with the specification (per MPEP 2111), because there is no language in instant Claim 23 specifying how a method comprising the step of administering or applying local radiation is distinct from the method of Kim comprising the step of lethally irradiating the tumor cell vaccine GVAX. 
Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013), as applied to the rejection of Claims 19, 23, 36, 38 and 49 in the 103(a) above, in view of Li et al. in Clinical Pharmacology 5(suppl 1):47 – 53 (2013).
As discussed in the 103(a) rejection above, Kim renders prima facie obvious a method for treating melanoma comprising administering a resiquimod formulation ‘TEGVAX’ in a squalene oil-in-water emulsion (a “filler” and a pharmaceutically acceptable carrier) intratumorally, in combination with systemic administration of the anti-PD-1 antibody.
Kim contemplates the addition of anti-CTLA-4 antibody, but states that it may not be the first option to improve upon our in vivo results.  However, Kim discloses that because of significant redundancy in the many families of immune checkpoint 
Li teaches anti-CD137 monoclonal antibodies possess strong antitumor properties and acts in concert with other anticancer agents and/or radiation therapy to eradicate nonimmunogenic and weakly immunogenic tumors.  Li teaches BMS-663513, a humanized anti-CD137 antibody is in clinical trials with solid tumors, including melanoma.  Li teaches the therapeutic potential for targeting CD137 in cancer treatment focusing on melanoma immunotherapy. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of treating melanoma rendered obvious by Kim (i.e. intratumoral administration of the resiquimod formulation TEGVAX in combination with systemic administration of an anti-PD-1 antibody) by also administering an anti-CD137 antibody. 
One would have been motivated to do so, with a reasonable expectation of success, because Li teaches combination therapy with an anti-CD137 antibody with other anti-cancer agent and that targeting CD137 in cancer treatment with an anti-CD137 antibody is in clinical trials for solid tumors, including melanoma. 
As discussed in MPEP 2144.06: “It is prima facie obvious to combine two compositions [the resiquimod composition TEGVAX and the anti-PD-1 antibody of Kim and the anti-CD137 antibody composition of Li] each of which is taught by the prior art to be useful for the same purpose [treating melanoma], in order to form a third .
Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013), as applied to the rejection of Claims 19, 23, 36, 38 and 49 in the 103(a) above, in view of Brouckaert et al. in International Journal of Cancer: 38, 763 – 769 (1986).
As discussed in the 103(a) rejection above, Kim renders prima facie obvious a method for treating melanoma comprising administering a resiquimod formulation ‘TEGVAX’ (in a squalene oil-in-water emulsion filler) intratumorally, in combination with systemic administration of the anti-PD-1 antibody.
Kim discloses their focus is on the development of safe vaccines that can generate interferon response in the tumor microenvironment.  Kim teaches when they examined the tumor rnicroenvironment of the treated mice, an increase in IFNγ (interferon gamma) level from CD4 and CD8 cells from tumor draining lymph nodes as well as increased B7-H1 expression from the tumor in TEGVAX treated mice in comparison to GVAX (Figure 4).  Further, Kim teaches anti-PD-1 blockade is ideally suited for combinatorial therapy with IFNγ inducing vaccine (p [56], [58]).  Kim’s disclosure suggests the benefit of interferon production following administration of TEGVAX and/or anti-PD-1 antibody but does not explicitly teach a method of treating melanoma comprising administering interferon gamma as required by instant Claim 22. 
Brouckaert teaches in vivo anti‐tumour activity of recombinant human and murine (tumor necrosis factor) TNF, alone and in combination with murine interferon gamma ‐γ), on a syngeneic murine melanoma (Title, Abstract).  Brouckaert teaches that established, s.c. B16BL6 tumours in vivo can be induced to necrotize and regress by a combined systemic treatment with rTNF and murine rIFN‐γ.  Brouckaert teaches these results give further evidence in favour of a potential clinical use of TNF in combination therapy, e.g. with IFN‐γ (Abstract). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of treating melanoma rendered obvious by Kim (i.e. intratumoral administration of resiquimod; TEGVAX and systemic administration of anti-PD-1 antibody) by also administering systemically interferon gamma. 
One would have been motivated to do so, with a reasonable expectation of success, because Brouckaert teaches combination therapy with systemic interferon gamma with an alternative anti-cancer agent (TNF) induced melanoma tumors to necrotize and regress in vivo. 
As discussed in MPEP 2144.06: “It is prima facie obvious to combine two compositions [resiquimod/anti-PD1 and interferon gamma] each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose [treating melanoma].... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Claims 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013), as applied to the rejection of Claims 19, 23, 36, 38 and 49 in the 103(a) above, and further in view of Baldea et al. ion Journal of Physiology and Pharmacology 63(2):109 – 118 (2012) (Abstract) as evidenced by National Cancer Institute – Photodynamic Therapy for Cancer (2011) (https://www.cancer.gov/about-cancer/treatment/types /surgery/photodynamic-fact-sheet).
As discussed in the 103(a) rejection above, Kim renders prima facie obvious a method for treating melanoma comprising administering a resiquimod formulation ‘TEGVAX’ (in a squalene oil-in-water emulsion filler) intratumorally, in combination with systemic administration of the anti-PD-1 antibody.
Kim does not render obvious a method of treating melanoma further comprising administration of photodynamic therapy.  
Baldea teaches studies have showed encouraging results of the efficacy of photodynamic therapy (PDT), suggesting a role as an adjuvant therapy in the management of advanced melanoma.  Further, as evidenced by National Cancer Institute, PDT comprises injection of a photosensitizer, followed by exposing the tumor to light (i.e. the radiation is local; instant Claim 23).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of treating melanoma rendered obvious by Kim (i.e. intratumoral administration of resiquimod; TEGVAX and systemic administration of anti-PD-1 antibody) by also administering photodynamic therapy. 
One would have been motivated to do so, with a reasonable expectation of success, because Baldea teaches photodynamic therapy (PDT) as an adjuvant therapy in the management of advanced melanoma.  
.
Claims 40 – 41 and 56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013), as applied to the rejection of Claims 19, 23, 36, 38 and 49 in the 103(a) rejection above, in view of Lugade et al. in Journal of Immunology 174: 7516 – 7523 (2005).
This ground of rejection has been modified as necessitated by Applicant’s amendment to independent Claim 40 requiring that the step of irradiation is applied to the tumor.
As discussed in the 103(a) rejection above, Kim teaches a method for treating melanoma comprising administering by injection the 0.02% (w/w) resiquimod formulation ‘TEGVAX’ (in a squalene oil-in-water emulsion filler; a “filler” and a pharmaceutically acceptable carrier; instant Claims 40 and 56) in combination with systemic administration of the anti-PD-1 antibody, wherein said combination acts synergistically.  Kim renders prima facie obvious, for the reasons set forth above, alternatively administering TEGVAX’ by injection intratumorally (instant Claims 40 – 41 and 44).  Further, as discussed in said 103(a) rejection, the step of lethally irradiating the tumor cell vaccine GVAX present in the TEGVAX formulation of Kim is taken to be 
Kim teaches administration of TEGVAX is effective in mice with palpable B16 melanoma tumors (Fig. 2A – 2D) but does not teach a combination of injecting the resiquimod formulation TEGVAX intratumorally and applying local radiation to the melanoma tumor, as required by amended Claim 40. 
Lugade teaches the use of  B16-F0 melanoma tumors to systematically address how local radiation treatment affects each parameter of the immune response, including Ag (antigen) presentation, tumor peptide-speciﬁc effector cell generation and function, and effector cell migration into the tumor (page 7517).  Lugade teaches that local tumor irradiation increases the Ag-presenting capability within tumor-draining lymph nodes and increases the numbers of T cells within tumor-draining lymph nodes that secrete IFN-γ (interferon gamma) upon tumor peptide stimulation.  Lugade teaches radiation further increased the numbers of immune cells inﬁltrating the tumors, including tumor-inﬁltrating lymphocytes (TIL) that both secrete IFN-γ upon tumor peptide stimulation and exhibit lytic activity.  
Lugade teaches radiation alone is sometimes unable to completely eradicate tumors, and thus, there has been considerable interest in combining conventional tumor radiotherapy with novel immunotherapies to control tumor growth (page 7521). 
Lugade teaches characterizing the immune response to the irradiated tumor and determining which aspects of the response are limiting and require boosting are important for developing more efﬁcacious combination regimens is important for developing more efficacious combination regimens (page 7521).

It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of treating B16 melanoma tumors rendered obvious by Kim (i.e. intratumoral administration of resiquimod; TEGVAX with or without systemic administration of anti-PD-1 antibody) by also applying local radiation to the melanoma tumor (amended instant Claim 40). 
One would have been motivated to do so, with a reasonable expectation of success, because Lugade teaches 1)  applying local radiation to B16 melanoma tumors had a marked effect on tumor growth; 2)  the antitumor immune response induced by irradiation alone was still not sufﬁcient to prevent eventual tumor outgrowth; and 3)  because radiation alone is sometimes unable to completely eradicate tumors, there has been considerable interest in combining conventional tumor radiotherapy with novel immunotherapies to control tumor growth.
Accordingly, in view of the marked but incomplete effect on tumor growth rate, and art-recognized interest in combining radiation therapy with novel immunotherapy one of ordinary skill would have had a reasonable expectation that combining local radiation of Lugade with the novel immunotherapy of Kim would lead to improved melanoma tumor treatment.  See MPEP 2143, KSR Exemplary Rationale (A) Combining prior art elements according to known methods to yield predictable results.
.
Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013) in view of Lugade et al. in Journal of Immunology 174: 7516 – 7523 (2005), as applied to the rejection of Claims 19, 23, 36, 38 – 41, 49 and 56 in the 103(a) rejection above, further in view of Li et al. in Clinical Pharmacology 5(suppl 1):47 – 53 (2013).
This ground of rejection has been modified as necessitated by Applicant’s amendment to Claim 44 cancelling anti-PD-1 and thus further limiting the scope of the immune modulators administered. 
As discussed in the 103(a) rejection above, Kim in combination with Lugade render prima facie obvious a method for treating melanoma comprising administering by injection the 0.02% (w/w) resiquimod formulation ‘TEGVAX’ (in a squalene oil-in-water emulsion; a “filler” and a pharmaceutically acceptable carrier; instant Claims 40 and 56) in combination with the step of applying local irradiation to the tumor.
Kim in combination with Lugade render prima facie obvious the TEGVAX formulation in combination with systemic administration of the immune modulator anti-PD-1, wherein said combination acts synergistically.  
prima facie obvious the step of systemic administration of the immune modulator compounds recited in amended instant Claim 44.  
As noted in the rejection of Claim 21 above, Kim contemplates the addition of anti-CTLA-4 antibody, but states that it may not be the first option to improve upon our in vivo results.  However, Kim discloses that because of significant redundancy in the many families of immune checkpoint molecules as well as the availability of clinical grade checkpoint blocking antibodies, there are potentials to add other immune checkpoint blocking antibodies to anti-PD-1 treatment (p [59]).  Kim does not disclose addition of any alternative immune checkpoint blocking antibodies to anti-PD-1 treatment.
Li teaches anti-CD137 monoclonal antibodies possess strong antitumor properties and acts in concert with other anticancer agents and/or radiation therapy to eradicate nonimmunogenic and weakly immunogenic tumors.  Li teaches BMS-663513, a humanized anti-CD137 antibody is in clinical trials with solid tumors, including melanoma.  Li teaches the therapeutic potential for targeting CD137 in cancer treatment focusing on melanoma immunotherapy. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of treating melanoma rendered obvious by Kim and Lugade (i.e. intratumoral administration of the resiquimod formulation TEGVAX in combination with in combination with the step of applying local irradiation to the tumor) by also systemically administering an anti-CD137 antibody. 

As discussed in MPEP 2144.06: “It is prima facie obvious to combine two compositions [the resiquimod composition TEGVAX and the anti-CD137 antibody composition of Li] each of which is taught by the prior art to be useful for the same purpose [treating melanoma], in order to form a third composition to be used for the very same purpose [treating melanoma].... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Claims 33 – 34 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013), as applied to the rejection of Claims 19, 23, 36, 38 and 49 in the 103(a) rejection above, and as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013); and unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013) in view of Lugade et al. in Journal of Immunology 174: 7516 – 7523 (2005), as applied to the rejection of Claims 40 – 41 and 56 in the 103(a) rejection above; each further in view of Weide et al. in Cancer 116:4139 – 4146 (2010). 
As discussed in the 103(a) rejections above, Kim teaches a method for treating melanoma comprising administering by injection the 0.02% (w/w) resiquimod formulation ‘TEGVAX’ (in a squalene oil-in-water emulsion), in combination with prima facie obvious, for the reasons set forth above, alternatively administering TEGVAX’ by injection intratumorally (instant Claim 19).  Further, as discussed in said 103(a), the rejection Claim 23 relies on the interpretation that the step of lethally irradiating the tumor cell vaccine GVAX present in the TEGVAX formulation of Kim is consistent with the step of “administration of local radiation” and “applying local irradiation”.
Alternatively, the 103 (a) rejection of Claims 40 – 41 and 56 (Kim in view of Lugade) relies on the interpretation that the step of “applying local radiation to the tumor” as recited in amended independent Claim 40, requires a method of treating a melanoma tumor comprising the step of applying local radiation to the melanoma tumor as opposed to irradiating the tumor cells comprising the vaccine GVAX (Kim).
Neither of these rejections (Kim or Kim in view of Lugade) render obvious intratumorally injecting a resiquimod formulation to a subcutaneous or internal tumor, or injecting a resiquimod formulation to a subcutaneous or internal tumor when said tumor is a secondary metastatic tumor. 
Weide teaches a study comprising intratumoral administration of the cytokine IL‐2 to patients having melanoma which elicited complete local responses in a high percentage of patients (Conclusions, page 4139).  Weide teaches the patients included in the study had proven malignant melanoma and the presence of injectable dermal or subcutaneous metastases (Materials and Methods, page 4140; new instant Claims 33, 34 and 43).  

It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method of treating palpable melanoma tumors which comprises intratumorally injecting a resiquimod (TEGVAX) formulation, by alternatively injecting said formulation into subcutaneous or metastatic melanoma tumors. 
One would have been motivated to do so, with a reasonable expectation of success, because Weide teaches patients having melanoma are effectively treated by intratumoral administration of an alternative immune response modifying compound, the cytokine interleukin 2 (IL-2) and that said patients have injectable dermal or subcutaneous metastases.  Accordingly one of ordinary skill in the art would reasonably construe the term “injectable tumor” as describing a tumor that would be effectively treated by intratumoral injection of an immunotherapeutic formulation effective in treating melanoma tumors.
et al.), it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer the TEGVAX formulation of Kim intratumorally.  One would have been motivated to do so, with a reasonable expectation of success, because Weide teaches, i) intratumoral administration of drugs is an appealing therapeutic concept, because high concentrations can be achieved within the tumor, which may be essential to attain the desired therapeutic effect; and ii) systemic concentrations of locally applied drugs are low in contrast to systemic treatments with the same agent, resulting in comparably low toxicity.  
As such, Weide provides motivation and a reasonable expectation of success in inducing a desired immune response in patients having melanoma by intratumoral administration of the immune response modifier compound resiquimod, by teaching melanoma is effectively treated by intratumoral administration of the alternative IRM compound, IL-2 and has therapeutic and toxicological benefits compared to systemic administration. 
Claim 35 and new Claim 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013) in view of Lugade et al. in Journal of Immunology 174: 7516 – 7523 (2005), as applied to the rejection of Claims 19, 23, 36, 38, 40 – 41, 49 and 56 in the 103(a) rejections above, and further in view of Amiji et al. in Pharmaceutical Development and Technology, 7(2), 195 – 202 (2002), as evidenced by Likitlersuang et al. in US 2008/0107719 (published: May 8, 2008).
 above, Kim (Claim 23), and Kim in combination with Lugade (Claim 40) renders prima facie obvious a method for treating melanoma comprising administering the resiquimod formulation ‘TEGVAX’ intratumorally, in combination with systemic administration of the anti-PD-1 antibody, and further comprising the step of applying local radiation.
Neither Kim nor Kim in combination with Lugade render obvious a method of treating melanoma comprising intratumoral administration of a resiquimod formulation further comprising a penetration enhancer.
Amiji teaches intratumoral administration of the chemotherapeutic drug paclitaxel in an in situ gelling poloxamer 407 formulation in B16F1 melanoma bearing mice (Title, Abstract).  As evidenced by Likitlersuang et al. in US 2008/1077719, poloxamer is known in the art as a penetration enhancer (See p [0012]; Claim 16).  Amiji teaches significant enhancement of anti-tumor efficacy following intratumoral administration of paclitaxel-poloxamer 407 formulation relative to saline control (i.e. a formulation comprising paclitaxel without poloxamer; Abstract).   
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of treating melanoma rendered obvious by Kim (i.e. intratumoral administration of resiquimod) by incorporating a penetration enhancer into the intratumorally-injected resiquimod formulation. 
One would have been motivated to do so, with a reasonable expectation of success, because Amiji teaches intratumorally injected formulations comprising a therapeutic agent (paclitaxel) and the penetration enhancer poloxamer 407 are 
New Claims 50 and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013) in view of Lugade et al. in Journal of Immunology 174: 7516 – 7523 (2005), as applied to the rejection of Claims 19, 23, 36, 38, 40 – 41, 49 and 56 in the 103(a) rejections above, and further in view of Fox, C.B. in Molecules 2009, 14, 3286-3312.
As discussed in the 103(a) rejections above, Kim (Claim 23), and Kim in combination with Lugade (Claim 40) renders prima facie obvious a method for treating melanoma comprising administering the resiquimod formulation ‘TEGVAX’ intratumorally, in combination with systemic administration of the anti-PD-1 antibody, and further comprising the step of applying local radiation.
Kim teaches the resiquimod formulation ‘TEGVAX’ is a squalene oil-in-water emulsion, wherein water is a pharmaceutically acceptable carrier.
Neither Kim nor Kim in combination with Lugade render obvious a method of treating melanoma comprising intratumoral administration of a resiquimod formulation further comprising a pharmaceutically acceptable carrier that is a buffering agent.
Fox teaches the physicochemical and biological properties of squalene-containing emulsions are evaluated in the context of parenteral formulations (Abstract).  Fox teaches squalene has essentially become the de-facto oil of choice for parenteral vaccine emulsions and is also used for many pharmaceutical emulsions (page 3287).  ® is the most commonly used squalene emulsion for vaccine formulations (page 3288).  Fox teaches MF59® is manufactured as a 5% v/v squalene, 0.5% w/v Tween® 80, 0.5% w/v Span® 85 emulsion in 10 mM citrate buffer at pH 6 (page 3291) and that an unbuffered version of the squalene o/w emulsion MF59® experienced an unexplained loss in squalene content at 25 or 37 °C over a 3-month period (page 3289).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of treating melanoma rendered obvious by Kim (i.e. intratumoral administration of resiquimod) by incorporating a pharmaceutically acceptable carrier wherein said carrier is a buffering agent into the intratumorally-injected resiquimod formulation.  One would have been motivated to do so, with a reasonable expectation of success, because Fox teaches squalene-based oil-in-water emulsions are 1) most commonly used in vaccine formulations; 2) are adjusted to pH 6 using a citrate buffer, and 3) unbuffered version of the squalene o/w emulsion MF59® experience loss in squalene content over a 3-month period.   Accordingly, there would have been a reasonable expectation that adjusting the pH of the squalene oil-in-water emulsion resiquimod formulation ‘TEGVAX’ of Kim, with a buffering agent would provide a squalene o/w emulsion that avoids an undesirable loss in squalene content.  
Claims 45 – 46 and 52 – 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013), as applied to the rejection of Claims 19, 23, 36, 38 and 49 in the 103(a) rejection above, and as being unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013); and unpatentable over Kim et al. in WO 2013/043647 (published: March 28, 2013) in view of Lugade et al. in Journal of Immunology 174: 7516 – 7523 (2005), as applied to the rejection of Claims 40 – 41 and 56 in the 103(a) rejection above; each further in view of Miller et al. in US 2004/0265351 (published: December 30, 2004)
As discussed in the 103(a) rejections above, Kim teaches a method for treating melanoma comprising administering by injection the 0.02% (w/w) resiquimod formulation ‘TEGVAX’ (in a squalene oil-in-water emulsion; wherein the squalene is taken to fall within the scope of a “filler”), in combination with systemic administration of the anti-PD-1 antibody, wherein said combination acts synergistically.  Kim renders prima facie obvious, for the reasons set forth above, alternatively administering TEGVAX’ by injection intratumorally (instant Claim 19).  Further, as discussed in said 103(a), the rejection Claim 23 relies on the interpretation that the step of lethally irradiating the tumor cell vaccine GVAX present in the TEGVAX formulation of Kim is consistent with the step of “administration of local radiation” and “applying local irradiation”.
Alternatively, the 103 (a) rejection of Claims 40 – 41 and 56 (Kim in view of Lugade) relies on the interpretation that the step of “applying local radiation to the tumor” as recited in amended independent Claim 40, requires a method of treating a melanoma tumor comprising the step of applying local radiation to the melanoma tumor as opposed to irradiating the tumor cells comprising the vaccine GVAX (Kim).
Neither of these rejections (Kim or Kim in view of Lugade) render obvious intratumorally injecting a resiquimod formulation to a melanoma tumor wherein said 
Miller teaches methods and compositions for enhancing the immune response to an IRM compound by depositing within a localized tissue region an IRM depot preparation that provides an extended residence time of active IRM within the localized tissue region (Abstract).
Miller teaches that many immune response modifier (IRM) compounds often have a relatively short half-life in terms of residence time at a given delivery location, typically less than about 1-2 hours for small molecule IRMs; by being cleared, metabolized, diffusing away from within a local delivery site; and thus reducing the IRM's ability to activate some immune system cells at the desired site. Miller teaches by maintaining the IRM present for an extended period within the localized tissue region, the IRM can further activate the immune system cells that have been recruited to the localized site, thus creating a further synergistic effect (p [0004]).
Miller teaches IRM depoting methods and compositions provide important additional time for activation and/or infiltration of responsive immune system cells within a specific localized tissue region and may help assure that the immune response is correctly targeted to an immunogen at the intended desired tissue location (e.g., where there are neoplastic cells, virus infected cells, or vaccine antigen present) and may also reduce the potential for unwanted immune system stimulation away from the actual disease target (p [0005]). 
Miller teaches depositing within a localized tissue region an IRM depot preparation that provides an extended residence time within the localized tissue region 
Miller teaches the IRM localized tissue region may be, e.g., a cancer, including, melanoma cancer tumor (Claim 11); the IRM depot preparation may comprise an emulsion (Claim 21), wherein the preparation may provide pulsed delivery of an IRM compound to the localized tissue region; and be delivered within the localized tissue region using, e.g., needle injection (reasonably construed as encompassing intratumoral injection) (p [0007] – [0010]).  More specifically, Miller teaches (p [0017]):
if a conventional solution formulation of a given IRM compound is injected into a solid tumor so as to achieve a resulting tissue concentration of active IRM within the tumor, the concentration may be about half only two hours later. This would be considered an IRM residence half-life of about 2 hours, although the rate of IRM clearance may not always be constant. By contrast, if an IRM depot preparation such as those described herein is injected into a localized tissue region, such as solid tumor, so as to achieve a desired IRM concentration, the concentration of active IRM in the tumor tissue (localized tissue region) may not be down to half until, e.g., 10-14 days later. This would be considered an IRM residence half-life of about 2 weeks.

Miller teaches the IRM may be an agonist of at least one TLR selected from the group consisting of TLR6, TLR 7, TLR 8, TLR9 and combinations thereof; wherein many of the IRM compounds disclosed herein are TLR 7 and/or 8 agonists (p [0011]; Claim 38).
Miller teaches a specific embodiment drawn to a squalene oil-in-water emulsion , or alternatively, a vegetable oil, e.g. sesame oil, soybean oil, mineral oil (i.e. alternative filler compounds) (p [0035]).  Miller teaches the IRM compound may be incorporated into a bioadhesive polymer such as a hydrogel, as well as polyhyaluronic acids, casein, polysaccharides, keratin, collagen, gelatin, etc (p [0038]).  Miller teaches, advantageously, the adhesive qualities of a bioadhesive polymer formulation would 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of treating melanoma rendered obvious by Kim (i.e. intratumoral administration of a squalene oil-in-water emulsion resiquimod) as a depot by incorporating into the intratumorally-injected immune response modifier (IRM) compound, the TLR-7/TLR-8 agonist (resiquimod) formulation the elected, Applicant-defined dermal filler, the bioadhesive polymer hyaluronic acid (as well as collagen or hydrogel).  One would have been motivated to do so, with a reasonable expectation of success, because Miller teaches local (intratumoral) injection of an emulsion formulation comprising an IRM (e.g. resiquimod) and a bioadhesive polymer form a depot which upon injection into the tumor allows the IRM to be in contact with the biological tissue (i.e. tumor) for greater contact time for cytokine induction compared to either injection of a simple solution or topical delivery via cream, gel, or patch.  

Response to Arguments 
1)  Applicant argues (Remarks, page 11)
Applicants have amended the independent claims to recite methods comprising intratumoral administration of a formulation of 0.01 % -1 % resiquimod with a filler, along with systemic administration of anti-PD-1 antibody. Data has been presented illustrating that the presence of a filler increases the efficacy of the presently claimed anti-cancer formulation. It cannot be reasonably maintained that the skilled person would modify the method of Kim et al. as Applicants have done and have any expectation of successfully treating a tumor. Accordingly, the claims as amended are patentable over the art cited by the Examiner and the application should be passed to allowance.

prima facie obvious because, Miller, the secondary reference, teaches the adhesive qualities of biopolymers, e.g. hyaluronic acid (as well as collagen and hydrogels) advantageously increases the residence time an immune response modifier (IRM) compound, e.g. the TLR-7/TLR-8 agonist resiquimod, is in contact with the biological tissue (i.e. the tumor) allowing for greater contact time for cytokine induction.  By maintaining the IRM present for an extended period within the localized tissue region, the IRM can further activate the immune system cells that have been recruited to the localized site, thus creating a further synergistic effect.   Accordingly, Miller provides both motivation to modify the resiquimod  emulsion formulation of Kim with hyaluronic acid (a filler) and a reasonable expectation of increasing efficacy when said formulation is intratumorally injected into a melanoma tumor.

2)  Applicant argues (Remarks, pages 9 – 10, bridging paragraph)
The present inventors have also tested other fillers, including hyaluronic acid (resiquimod/HA), and poloxamer 188 (resiquimod/POL), or unformulated resiquimod (first dissolved in DMSO and then in DMEM, resiquimod/DMEM) (5 µg) or vehicle control twice a week. The inhibitory effect of resiquimod formulated with a filler was significantly better than the control and resiquimod/DMEM at day 38. Similarly, when these mice were treated with 20 µg resiquimod once every two weeks, the tumor inhibitory effect of resiquimod with a filler is significantly better than unformulated resiquimod.

Applicant’s arguments have been carefully considered but are not found to be persuasive because, as discussed in the current 103 rejection, Miller, the secondary reference, teaches local (intratumoral) injection of an emulsion formulation comprising 
More specifically, when a conventional solution formulation of a given IRM compound (arguably, DMSO and then in DMEM, resiquimod/DMEM) is injected into a solid tumor so as to achieve a resulting tissue concentration of active IRM within the tumor, the concentration may be about half only two hours later (i.e. a IRM residence half-life of about 2 hours), but, by contrast, if an IRM depot preparation such as those described herein (i.e. a depot containing a bioadhesive polymer, e.g. hyaluronic acid) is injected into a localized tissue region, such as solid tumor, so as to achieve a desired IRM concentration, the concentration of active IRM in the tumor tissue (localized tissue region) may not be down to half until, e.g., 10-14 days later (i.e. an IRM residence half-life of about 2 weeks).  
Accordingly, Applicant’s data demonstrating a significantly better inhibitory effect 
with resiquimod when formulated with fillers, including hyaluronic acid (resiquimod/HA), compared to resiquimod/DMEM) (“unformulated resiquimod”) is not taken to be surprising or unexpected in view of the Miller reference which discloses that the Applicant-defined filler compounds (including the elected filler hyaluronic acid) would be expected to demonstrate increased efficacy by increasing the residence time of resiquimod in the tumor.  See MPEP 716.02c: “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of 

3)  Applicant argues (Remarks, pages 12 – 14) at length that the claimed invention would not have been prima facie obvious over the cited prior art, because Kim, the primary reference in the current 103 rejections, teaches that the presence of the cellular vaccine component GVAX was critical; i.e. without the GVAX component, the TLR agonist (resiquimod) alone “had some modest benefit, but the combination treatment produced the best in vivo anti-tumor response”.
This argument has been carefully considered but is not found to be persuasive because, the currently claimed invention recites the open language “comprising” (see MPEP 2111.03, The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps) ; specifically “a formulation comprising between 0.01% – 1% resiquimod, and a filler”.  Accordingly, the claimed invention does not exclude the additional unrecited element of Kim, GVAX. 

4)  Applicant argues (Remarks, page 14)
Further, as the Examiner correctly points out, Kim et al. do not disclose intratumoral administration of resiquimod with or without a filler. Indeed, Kim et al. disclose systemic (contralateral limb) injection of GVAX formulated with both TLR4 and TLR7/8 agonist produces a more potent response. (Kim, p[60]) . The skilled person, following the guidance of Kim et al. would conclude that there is no advantage with respect to the intratumoral route of administration and further that intratumoral injection of resiquimod may have pro-carcinogenic consequences.

This argument has been carefully considered but is not found to be persuasive.  because, first, as discussed in the current 103 rejection, the “more potent response” not systemic vs intratumoral administration.  There is no teaching or suggestion in Kim that intratumoral administration is inferior to systemic administration.  Second, contrary to Applicant’s statement, Kim explicitly discloses:
The mechanisms that underlie the intratumoral injection in comparison to the systemic injection in these treatment models are different, but cumulatively, these experiments demonstrate that TLR agonists formulated with a cellular vaccine injected intratumorally or systemically will unlikely have a pro-carcinogenic effect.

As such, there is nothing in Kim supporting Applicant’s statement “that intratumoral injection of resiquimod may have pro-carcinogenic consequences”.

Conclusion
Claims 19, 21 – 24, 33 – 36, 38, 40 – 41, 43 – 46, 49 – 53 and 56 – 57 are rejected.  No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628